DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on December 3 of 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
 
Response to Amendment
Applicant's amendment filed on December 3 of 2020 has been entered.  Claims 1 and 9 have been amended.  No claim has been cancelled, or added.  Claims 1-7, 9, 11-13 and 15-17 are still pending in this application, with only claim 1 being independent.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Matthew A. Swanson (Reg. No. 73,276) on February 17 of 2021.

The application has been amended as follows: 
CLAIM 1.	An obstruction illuminator or an aviation illuminator comprising: 
at least one artificial light source which comprises a plurality of light emitting elements, and 
a lens, the lens having an optical portion which:
comprises a first optical surface and a second optical surface defining a thickness there between,
has a length in a first dimension,
has a height in a second dimension orthogonal to the first dimension, 
has a depth in a third dimension orthogonal to the first dimension and the second dimension, and which 
covers the plurality of light emitting elements of the at least one artificial light source, 
wherein:
the thickness of the optical portion is non-uniform along the first dimension and along the third dimension, 
dimension from the point of view of the at least one artificial light source, 
the first optical surface is cylindrical with the cylinder axis extending in the third dimension, 
the lens is constructed to produce a light pattern of at least 120 degrees in the first dimension and not more than 10 degrees in the third dimension, and wherein 
all of the light emitting elements in the plurality of light emitting elements being covered by the lens are arranged only along the first dimension.

CLAIM 3.	The illuminator according to claim 1, wherein the optical portion has a generally semi-annular shape when viewed in the third dimension. 
 
CLAIM 5.	The illuminator according to claim 1, wherein: 
the lens has a first axis of symmetry, which extends in the second dimension at the center point of the optical portion in the first dimension, and wherein: 
the thickness of the optical portion increases as a function of deviation from the first axis of symmetry along the first dimension. 
 
CLAIM 6.	The illuminator according to claim 1, wherein: 
the lens has a first axis of symmetry which extends in the second dimension at the center point of the optical portion in the first dimension, and wherein
the thickness of the optical portion decreases as a function of deviation from the first axis of symmetry along the third dimension. 
 
CLAIM 7.	The illuminator according to claim 1, wherein the optical portion has a periphery at the extremes along the first dimension, which periphery comprises a negative draft. 
 
CLAIM 9.	The illuminator according to claim 1, wherein the optical portion has a periphery at the extremes along the first dimension, which periphery comprises a positive draft. 
 
CLAIM 12.	The illuminator according to claim 1, further comprising - at least one augmenting lens configured to produce a light pattern which extends across 90 degrees or more but less than 120 degrees in the first dimension. 
 
CLAIM 15.	An omnidirectional illuminating system, comprising three illuminators as defined by claim 1 arranged at supplementing angles in respect to each other such that angular coverage of the light output of the illuminators covers 360 degrees in the first dimension 
 
CLAIM 16.	An omnidirectional illuminating system, comprising three illuminators as defined by claim 2 arranged at supplementing angles in respect to each other such that angular coverage of the light output of the illuminators covers 360 degrees in the first dimension. 
 
CLAIM 17.	The illuminator according to claim 2, further comprising - at least one augmenting lens configured to produce a light pattern which extends across 90 degrees or more but less than 120 degrees in the first dimension.

Allowable Subject Matter
Claims 1-7, 9, 11-13 and 15-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illumination device including a plurality of light sources all arranged only along a first direction; and a lens including first and second optical surfaces defining a thickness therebetween, the lens having a length in the first direction, a height a second direction orthogonal to the first direction, and a depth in a third direction orthogonal to both the first and second directions, the lens covering the plurality of light sources. The thickness varying in the first and third direction. The first 
While the use and advantages of illumination devices, specifically those including a linear arrangement of light sources with and aspherical lens, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the geometry of the claimed lens constructed to produce an output of at least 120 degrees in a first direction and less than 10 degrees in a second direction orthogonal to the first direction, as required in the instant invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875